Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-12, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 1 and 18 recite: a server or a server comprising of a processor configured to 
The independent claims, as amended, recite:
receiving, in response to a predetermined condition, a set of data packets, the set of
data packets associated with at least a first portable electronic device associated with a first user and a second portable electronic device associated with a second user, each of the first portable electronic device and the second portable electronic device (i) having been connected to the sensor, (ii) having executed a navigation application, and (iii) having pre-stored a location within vicinity of the exposure perimeter, the predetermined condition corresponding to:

[0121] The receiving routine 702 is configured to receive a data packet 708 from one or more electronic devices. For example, the data packet 708 comprises the navigation log for each of the one or more electronic devices nearby the content display device 502. In some non-limiting embodiments, the navigation application 108 pre-stores the location of the content display device 502, and is configured to transmit the navigation log 110 to the receiving routine 702 in response to arriving at a predetermined distance from the content display device 502. How the predetermined distance is determined is not limited, and may for example, be 100 meters, 200 meters from the location of the content display device 502, and so on.
[0122] As discussed briefly above with reference to FIG. 2, the navigation log 110 may store the user device ID 206 and a list of GPS positions with respective time stamps that have been collected offline, and/or during use of the navigation application 108.
[0123] In the present scenario, the navigation log 110 stores the GPS positions that are collected during the in-use phase of the navigation application 108. Needless to say, the navigation log 110 may also be stored within a server (not depicted) associated with the navigation application 108, in which case the data packet 708 is received from the server.
[0124] Let us assume that the data packet 708 comprises the navigation logs received from the electronic device 102 (i.e. the navigation log 110), and the electronic device 514, both determined to be within the predetermined distance. Needless to say, it is contemplated that more or less electronic devices be within the predetermined distance.

The specification disclose that the data packet received comprises navigational log from each device and the navigation application pre-stores the location of the content display device and in response to arriving at a predetermined distance from the content display device and transmits the navigation log. 
It is unclear what “having a pre-stored a location within vicinity of the exposure perimeter” means. 
	The claim also recites in response to a predetermined location receiving a data packets from the portable devices and further recites, each of the portable devices having being connected to the sensor, having executed a navigation application and having pre-stored… wherein the predetermined condition corresponds to determination of the devices being with a predetermined distance from the location…
It is unclear if the receiving of the data packet is performed not only in response to the determining the device is with a predetermined distance but also in response to having been connected to the sensor, having execute an app and having pre-stored location… 
	According to the specification the data packets are received when the mobile devices are detected by the sensors or when the mobile device are located within a predetermined area (see fig, 8). 
	Further the claims recite:
receiving, a first indication of the signal strength associated with the first portable
electronic device collected by the sensor over a period of time, and a second
indication of the signal strength associated with the second portable electronic
device collected by the sensor over the period of time;
Regarding the signal strength, the specification discloses:
[0019] In some non-limiting embodiments, the one or more users is associated with a respective portable electronic device; the electronic device is further coupled to one or more sensors configured to exchange signals with the respective portable electronic device of the one or more users; and wherein the set of data packets further comprises one or more signals of the portable electronic device detected by the sensor, each of the one or more signals comprising at least one of: a signal strength, a period of detection, and a unique identifier.

[0102] The sensor 134 is configured to detect wireless signals from one or more electronic devices (e.g. WiFi enabled devices, cellular phones, Bluetooth enabled devices, etc.) when located in the range of the sensor 134, and collect the following data for each detected signal: a Media Access Control (MAC) address(es), signal strength, time of detection and unique identifier (if different than the MAC address). An example of collecting the data for each detected signal is disclosed in U.S. Pat. No. 8,699,370 entitled METHOD AND APPARATUS FOR ANALYSIS OF USER TRAFFIC WITHIN A PREDEFINED AREA issued Apr. 15, 2014, the content of which is incorporated by reference herein in its entirety. Although in the depicted embodiment, only the sensor 134 is present, it is not limited as such, and may include more than one sensor. In some non-limiting embodiments, the sensor 134 is implemented as a router enabling WiFi connection between one or more electronic devices and the communication network 114.


[0169] As such, the receiving routine 702 is configured to augment the user navigation history by correlating the signal strengths collected by the sensor 610 and the GPS positions of the first electronic device 622, the second electronic device 624 and the third electronic device 626.

[0170] In some non-limiting embodiments, the receiving routine 702 is configured to determine whether or not the users are within the exposure perimeter 635, based on the augmented navigation history. For example, if the associated signal strength is above a predetermined threshold, it is determined that the associated electronic device is within the exposure perimeter 635.

Examiner could not find support for the claimed language receiving a signal strength collected by the sensor over a period of time and predicting the location of the portable device based on the correlation of the signal strength and GPS location. 
In light of the specification, the claim language is interpreted as receiving signal strength for determining that the mobile device is within the exposure perimeter and the navigation history is augment by the correlation of the signal strength collected by the sensor and the GPS locations. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 2 and 4-12 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to receiving data indicating presence of people for providing advertisement. 
Claims 1, 2 and 4-12 and 18-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., system) and process (i.e., a method). 
 Although claims 1, 2 and 4-12 and 18-20 do fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 18 recite receiving data packets, including navigation log (including positions and time stamps previously collect), signal strength, predicting location (based on correlation of data), receiving captured image, determining profile parameter (characteristic) of the portable device users (by accessing database), receiving activities or previous actions of users including IDs (from different servers), determining overlap between the first group IDs and the second group of IDs (comparing the data), generating a profile parameter (by aggregating the profiles) and executing bid process, transmitting digital content, receiving updated navigation log and determining likelihood parameter and executing a post-impression reconciliation process. 
 The limitation of receiving data, determining parameter, receiving activities (information of previous actions), determining overlapping of data, generating profile parameter, executing a bid process, and transmitting digital content, receiving updates, determining parameter covers “Certain Methods of Organizing Human Activity” but for the recitation of generic computer components. That is, other than reciting servers, database and an electronic device, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (receiving data from a portable device for determining the profile of the user by accessing databases for performing bidding for placing an advertising content, and transmitting the advertisement content based on the profile and bidding process) and determining effectiveness of the placement of the content. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application:
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a server for receiving data, determining profile and transmitting a digital content. The claims as a whole merely describe how to determine the profile of an audience for displaying advertisement. The claim also recite a portable device for receiving/transmitting data. The server, the display device (billboard) and the portable device (mobile device) s are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sensing or detecting, determining and transmitting), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of server and electronic device and mobile device. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0060]-[0070]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2, 4-12, and 19-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2, 4-17, and 19-20, are patent ineligible. Hence, claims 1, 2, 4-12 and 18-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Strimaitis et al. (US 2016/0292744 A1), in view of Woodard et al. (US 20160202074 A1), in view of Tenant et al. (US 20160219411 A1), in view of Haribol (WO 2018203512 A1) and further in view of Shah et al. (US 2015/0235275 A1) and further in view of Ge et al. (US 2015/0051980 A1).
Claims 1, 4, 18:
Strimaitis teaches a method (for providing a digital content item to an indoor location) one of an indoor and an outdoor location) being executed by a server coupled to a content item database hosting a plurality of digital content items, each of the digital content items of the plurality of digital content items being associated with a respective set of campaign parameters indicative of target profile parameters of a target audience (see fig. 1, [0014]-[0018]); 
the method comprising: 
receiving in response to a predetermined condition, a set of data packets associated with first and second portable devices, wherein the devices having been connected to the sensor  (the billboard including sensor system integrated with the public advertising display to sense mobile devices near the display, capturing real-time data including mobile device data or image/video data to identify individuals); (see [0023]-[0029]), (ii) having executed a navigation application (mobile app location data or image data can be used to identify the specific individuals in the target audience (which uses GPS coordinates for location of the mobile device) (see [0026], [0038]); (iii) having pre-stored a location within vicinity of the exposure perimeter (various types of data including mobile app location data, image data, etc., can be used to identify specific individuals in an audience in position to view advertising content (exposure perimeter) (see [0037]);  
wherein the predetermined condition corresponds to a determination by the electronic device (mobile device) being with a predetermined distance from the location of the exposure perimeters, being executed by the navigation application (the mobile app location data can be used to identify audience in position to view the display) (see [0037]);
receiving indication of  each of the one or more signals comprising at least one of: a signal strength, a period of detection, and a unique identifier (see fig. 1, [0014], [0026]-[0031]).

determining a profile parameter of each of the one or more users associated with the portable devices , the profile parameter being indicative of profile characteristics of each of the one or more users (see [0024], [0027]-[0029]);
executing an impression bid process (to determine a digital content item based on the one or more profile parameters of the group of users and the respective set of campaign parameters, the digital content item having a highest resultant bidding value) (see [0027]-[0032]; and 
transmitting the digital content item to the electronic device for display based on the profile parameter (see [0027]-[0032]). 
Strimaitis teaches the mobile device comprising of navigation application including location data, however failed to explicitly disclose a navigation log including time stamps previously collected by the navigation application. 
Woodard teaches mobile devices storing historical trip data of mobile data, … collecting data reported by mobile devices including GPS data obtained from a GPS receiver of a mobile device including coordinate location and time stamps (see [0031]). It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to know that the mobile app, in Strimaitis, would include the navigation data, as in Woodard, and to collect the data in order to determine user’s navigation history for the intended purpose of providing a targeted advertisement. 
Strimaitis failed to teach receiving indication of signal strength associated with the portable devices and predict the location of the portable device based on the signal strength. However, Tenant teaches sensors acquiring signal strength, timestamps of probes received and so on from mobile devices (sensors integrated within display device) (see [0032], [0040]-[0047]). It would have been obvious to one of ordinary skill in the art the time of the filing of the claimed invention to receive indication of signal strength, in Strimaitis, as in Tenant, in order to determine the actual proximity of the device to the display based on the strength of the signal. 
Strimaitis teaches cell tower data, mobile app location data, or image data can be used to identify specific individuals in the target audience, the demographic data (e.g., as obtained from a marketing or user database) for which can be aggregated to represent all or a portion of the target audience … an aggregate audience profile may be determined or generated using real-time information representing the context of the electronic display or/and additional information from a wide variety of sources. 
Strimaitis teaches wherein the electronic device comprises a camera configured to capture an image of the exposure perimeter; and the set of data packets comprises a captured image of the one or more users located within the exposure perimeter (billboard coupled with camera for capturing images and use of image recognition techniques) and using an image recognition technique on the image (see [0026], [0035]).
Strimaitis failed to teach receiving an image captured by the camera of the electronic device and analyzing the captured image of the one or more users.  Haribol teaches sensor such as cameras capturing image of a user and the sensor data can be processed to detect features such as the age, gender, etc. (see page 20 lines 3-38 and page 21 lines 1-9). It would have been obvious to one of ordinary skill in the art before the effective filing date to include Haribol’s image processing, in Strimaitis profiling, in order to effectively target the viewer, by identifying the user’s attributes from processing the detected user image.
Strimaitis teaches integrating the public advertising display with an online advertising such as banner ads displayed in browser windows etc., (see [0030]-[0032])
Strimaitis failed to teach receiving activities from different web-based application and aggregating the activities when the activities includes overlapping activities between plurality of IDs. Shah teaches aggregating cross-device profile data from different identifiers associated with different set of related devices (which belongs to the same user, …activities from different web-based application associated with different servers) (see abstract, fig. 1, [0030]-[0033], [0119]) and executing bid process to determine a digital content based on the profile and bid amount) (see [0009], [0053]-[0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to implement Shah’s cross-device profile, in Strimaitis’s profiling, in order to efficiently select the target audience for selecting the advertisement, by aggregating user activities from multiple user devices. Shah also teaches the profile data obtained from a variety of data sources (such as advertiser or third party sources) (see [0039]-[0042]).
Ge teaches in response to determining a likelihood parameter, and in response to the parameter being blew a threshold, adjusting the bid value (see [0007]-[0009], [0048]-[0051]). It would have been obvious to include Ge’s bid adjustment, in Strimaitis’s billboard advertisement in order to effectively place bid value for the placement of the advertisement based on the predicted effectiveness of the advertisement.  
Claim 2:
Strimaitis/Shah teaches wherein the set of data packets is a first set of data packets;
the group of users is a first group of users; the digital content item is a first digital content item; and wherein the method further comprises: 
receiving a second set of data packets after a predetermined time period following transmission of the first digital content item to the electronic device for display, the second set of data packets being indicative of a second group of users located within the exposure perimeter, the second group of users comprising one or more users (Real-time information is received for each of the electronic public advertising displays about a target audience… At least some of the real-time information is derived from sensor data generated by one or more sensors in proximity to the corresponding electronic public advertising display. An aggregate audience profile is generated for each of the electronic public advertising displays using the real-time information. The aggregate audience profile represents one or more demographic characteristics of at least some of the target audience for the corresponding electronic public advertising display. Advertising content is requested from the online advertising exchange for presentation on each of the electronic public advertising displays to the target audience substantially in real time based at least in part on the corresponding aggregate audience profile). 
determining the profile parameter of each of the one or more users of the second group of users; executing the impression bid process to determine a second digital content item based on the one or more profile parameters of the group of users and the respective set of campaign parameters, the second digital content item having a highest resultant bidding value; and
transmitting the second digital content item to the electronic device for display (see [0015], [0032]). Strimaitis teaches that the advertiser could bid competitively for placement of advertisement based on the audience profile on specific billboard for specific time or times of day or any combination of these, which means that the same or different audience can be presented on those times and the same or different advertisement can be placed based on the winning bid.  Shah teaches the advertiser may choose to bid higher for more valuable audience segments (see [0098]).
Claim 5:
Strimaitis teaches wherein the server is further coupled to an online user profile database maintaining one or more user profiles of the one or more users (see [0025]-[0028]). Haribol teaches analyzing the captured image of the one or more users comprises correlating the captured image to the one or more user profiles (see page 21 lines 2-9).
Claim 6:
Strimaitis teaches the electronic device is further coupled to one or more sensors configured to exchange signals with the respective portable electronic device of the one or more users; and wherein the set of data packets further comprises one or more signals of the portable electronic device detected by the sensor, each of the one or more signals comprising at least one of: a signal strength, a period of detection, and a unique identifier (see fig. 1, [0014], [0026]-[0031]).
Claims 7, 10:
Strimaitis teaches wherein the set of data packets is a first set of data packets; the captured image is a first captured image; the group of users is a first group of users; the method further comprises: receiving a second set of data packets indicative of a presence of a second group of users located within the exposure perimeter during a time period associated with the display of the digital content item, the second set of data packets comprising at least one of: a second captured image of the one or more users of the second group of users; one or more signals of the portable electronic devices associated with the one or more users of the second group of users; determining the profile parameter to each of the one or more users of the second group of users based on the second set of data packets; determining a profile parameter variation value based on the variations of the profile parameter to each of the one or more users of the first group of users to the profile parameter to each of the one or more users of the second group of users; rectifying the highest bidding value based at least on the profile parameter variation value. Strimaitis teaches that the advertiser could bid competitively for placement of advertisement based on the audience profile on specific billboard for specific time or times of day or any combination of these, which means that the same or different audience can be presented on those times and the same or different advertisement can be placed based on the winning bid. 
Claim 8:
 Strimaitis teaches  wherein determining the profile parameter to each of the one or more users of the second group of users based on the second set of data packets comprises determining a likelihood parameter indicative of the one or more users having been exposed to the first digital content item based on the one or more signals. Strimaitis teaches receiving signals from the user devices for identifying the audience for placing a bid (see [0032]). For every bidding period signals from the audience is received and evaluated i.e., the second group could include audience from the second group.  Strimaitis further teaches that various measures of user engagement with advertising content might be used to report on the volume of audience and demographic for particular location (see [0038]-[0039]). 

Claim 9:
Strimaitis teaches wherein the one or more users of the second group of users correspond to the one or more users of the first group of users; and the first set of data packet comprises a smaller set of information associated with the one or more users, and the second set of data packet comprises a larger set of information associated with the one or more users. Strimaitis teaches detecting audience, where the first detected group could be more or less than the next detected group where the sensors determine the size of the audience (see [0035]). 

Claim 11:
Strimaitis teaches wherein the profile characteristics of a given user include at
least one of: an estimated range of age of the given user; a gender of the given user; an estimated time of the given user being located within the exposure perimeter (determining demographic characteristic of the target audience, including time of exposure (see [0028], [0032]). Shah also teaches the profile data including user profile characteristics such as gender, income etc., (see [0039]-[0042]).

Claim 12:
Strimaitis teaches wherein the electronic device is a user-independent electronic device (see fig. 1).
Claim 13:
Strimaitis teaches wherein the user-independent electronic device is located in
one of an indoor and an outdoor location (see fig. 1, [0014]-[0018]).
Claim 14:
Strimaitis teaches wherein the electronic device is an outdoor user-independent device; (see fig. 1-3, [0018]).
Claims 15-17:
Strimaitis teaches wherein the method further comprises analyzing the data packets to generate a geo-track information associated with the electronic device; wherein the geo-track information (is used for the impression bid process is just intended purpose of the information and no patentable weight is given); comprising using the geo-track information for executing a post-impression exposure reconciliation process (see [0036]-[0040]).
 Claim 19:
Strimaitis teaches wherein the set of data packets is a first set of data packets; the captured image is a first captured image; the group of users is a first group of users; the method further comprises: receiving a second set of data packets indicative of a presence of a second group of users located within the exposure perimeter during a time period associated with the display of the digital content item, the second set of data packets comprising at least one of: a second captured image of the one or more users of the second group of users; one or more signals of the portable electronic devices associated with the one or more users of the second group of users; determining the profile parameter to each of the one or more users of the second group of users based on the second set of data packets; determining a profile parameter variation value based on the variations of the profile parameter to each of the one or more users of the first group of users to the profile parameter to each of the one or more users of the second group of users; rectifying the highest bidding value based at least on the profile parameter variation value (see [0015], [0032]). Strimaitis teaches that the advertiser could bid competitively for placement of advertisement based on the audience profile on specific billboard for specific time or times of day or any combination of these, which means that the same or different audience can be presented on those times and the same or different advertisement can be placed based on the winning bid.  
Claim 20:
 Strimaitis wherein to determine the profile parameter to each of the one or more users of the second group of users based on the second set of data packets, the processor is configured to determine a likelihood parameter indicative of the one or more users having been exposed to the first digital content item based on the one or more signals (see [0038]-[0040]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-12 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection under 101, Applicant argues that no abstract idea is recited on its own or per se, in words the claim recites a specific method of providing digital content item to an electronic device, without monopolizing an abstract idea. However, the steps of determining of electronic device in the vicinity of the display device or the sensor within the display device, determining aggregated profile of the user based on collected data, transmitting or displaying the content , transmitting or displaying advertisement and adjusting the bid value based on predicted likelihood the user viewed the content are steps that are part of the abstract ideas themselves, rather than the integration of the those ideals into a practical application. None of the limitations reflect an improvement in the functioning of the computer or computer components or an improvement to other technology such that as a whole is more than a drafting effort designed to monopolize the exception. 
Thus, the claims are directed to determining presence of user devices in predetermined area within a display device, and biding for presenting selected advertisement, on the display device, based on the collected data (profile) of the users of the device and further adjusting the value of a bid amount based on determined likelihood. This amounts to commercial including marketing or advertisement ,which fall with certain methods certain methods of organizing human activity and does not integrate the judicial exception into a practical application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688